[DO NOT PUBLISH]




                IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                         FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                           ________________________   ELEVENTH CIRCUIT
                                                          MAY 16, 2008
                                                       THOMAS K. KAHN
                                 No. 07-14944
                                                            CLERK
                             Non-Argument Calendar
                           ________________________

                       D. C. Docket No. 06-22990-CV-FAM

JUAN PEIRANO BASSO,

                                                      Plaintiff-Appellant,

                                       versus

UNITED STATES MARSHAL,
Christina Pharo, Southern District of Florida,
FEDERAL BUREAU OF PRISONS,
Harley G. Lapin, Director,
ATTORNEY GENERAL,
Michael B. Mukasey,
SECRETARY OF STATE,
Condoleeza Rice, United States of America,

                                                      Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (May 16, 2008)
Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

         Juan Peirano Basso, a federal detainee, appeals the district court’s dismissal

of his petition for writ of habeas corpus, which was filed pursuant to 28 U.S.C.

§ 2241, challenging a magistrate judge’s order certifying his extradition to

Uruguay to face charges of fraudulent corporate insolvency. Basso contends that

the district court erred in finding that the rule of non-inquiry prevented the

extradition magistrate from considering his assertion that he would be subjected to

due process violations if extradited.

         Habeas corpus review of a magistrate’s extradition order is limited to

determining whether (1) the magistrate had jurisdiction, (2) the charged offense

falls within the treaty, and (3) the evidence was sufficient to believe that the

defendant is guilty. Martin v. Warden, Atlanta Pen, 993 F.2d 824, 828 (11th Cir.

1993).

         In Martin, Martin claimed that the certification of extraditability infringed

his due process right to a “speedy extradition” because Canada delayed seeking

extradition for seventeen years. Id. at 825. We recognized that extradition is an

executive function, derived from the President’s authority to conduct foreign

affairs, and as such, the magistrate’s role is solely to determine whether there is



                                             2
sufficient evidence to support a charge under the applicable treaty. Id. at 828.

After the magistrate issues a certification of extraditability, the Secretary of State

conducts an independent review in determining whether to issue a warrant of

surrender, and in this review, the Secretary has broad discretion to consider factors

affecting both the defendant and foreign relations, which the magistrate may not

consider. Id. at 829. In holding that there is no Fifth Amendment right to a speedy

extradition, we stated that recognizing such a right would violate the rule of non-

inquiry, “which precludes extradition magistrates from assessing the investigative,

judicial, and penal systems of foreign nations when reviewing an extradition

request.” Id. In a footnote, we recognized that several courts, in dicta, have hinted

that a defendant could bring a due process challenge to his extradition based on

humanitarian considerations, but stated that we have never embraced this dictum

and reaffirmed that judicial intervention on the basis of humanitarian

considerations is inappropriate, as these matters are for review by the State

Department. Id. at 830 n.10.

      Under the forgoing principles, we find no error in the district court’s

dismissal of Basso’s habeas petition, because the rule of non-inquiry prevents an

extradition magistrate, without exception, from assessing the receiving country’s

judicial system.



                                            3
AFFIRMED.




            4